Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 11, 2014

                                      No. 04-14-00046-CV

                    ESTATE OF MARIA F. HERNANDEZ DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2013-PC-1030
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
        Appellants filed a motion asking this court to review the supersedeas bond imposed by
the probate court. We ordered appellees to file a response on or before February 13, 2014. On
February 5, 2014, appellant filed a motion asking that this court enter an order temporarily
staying the enforcement of the judgment pending our decision with regard to the review of the
supersedeas bond. We find that such an order is appropriate in this case. Accordingly, we
ORDER that enforcement of the probate court’s judgment in this matter is stayed pending
further order of this court. See Tex. R. App. Pro. 24.4(c). No action with regard to enforcement
of the judgment may be taken until further order of this court lifting this temporary stay.

       We further order the clerk of this court to serve copies of this order on all pro se parties,
all counsel, and the probate court.




                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court